Exhibit 10.3

GUARANTEE

This GUARANTEE, dated as of August 8, 2017 (as amended, supplemented or
otherwise modified from time to time, this “Guarantee”), is made by NATERA
INTERNATIONAL, INC., a Delaware corporation and NSTX, INC. (together with any
additional Persons named pursuant to Section 5.5, each a “Guarantor” and
collectively the “Guarantors”), in favor of ORBIMED ROYALTY OPPORTUNITIES II,
LP, a Delaware Limited Partnership (together with its Affiliates, successors,
transferees and assignees, the “Lender”).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, dated as of August 8, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and between Natera, Inc., a Delaware corporation (the
“Borrower”) and the Lender, the Lender has extended a Commitment to make Loans
to the Borrower; and

WHEREAS, as a condition precedent to the making of the Initial Loan under the
Credit Agreement, the Guarantors are required to execute and deliver this
Guarantee;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lender to make the
Loans to the Borrower, each Guarantor hereby agrees, for the benefit of the
Lender, as follows.

ARTICLE I
DEFINITIONS

SECTION 1.1. Certain Terms.  The following terms (whether or not underscored)
when used in this Guarantee, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):

“Borrower” is defined in the first recital.  

“Credit Agreement” is defined in the first recital.

“Guarantor” is defined in the preamble.

“Guarantee” is defined in the preamble.

“Lender” is defined in the preamble.

“Obligor” is defined in Section 2.1(a).

SECTION 1.2. Credit Agreement Definitions.  Unless otherwise defined herein or
the context otherwise requires, terms used in this Guarantee, including its
preamble and recitals, have the meanings provided in the Credit Agreement.





 

--------------------------------------------------------------------------------

 



ARTICLE II
GUARANTEE PROVISIONS

SECTION 2.1. Guarantee.  Each Guarantor jointly and severally, absolutely,
unconditionally and irrevocably:

(a)  guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Obligations of the Borrower and the Subsidiaries (each, an
“Obligor”) now or hereafter existing, whether for principal, interest (including
interest accruing at the then applicable Default Rate as provided in Section 3.5
of the Credit Agreement, whether or not a claim for post-filing or post-petition
interest is allowed under applicable law following the institution of a
proceeding under bankruptcy, insolvency or similar laws), fees, expenses or
otherwise (including all such amounts which would become due but for the
operation of the automatic stay under Section 362(a) of the United States
Bankruptcy Code, 11 U.S.C. §362(a), and the operation of Sections 502(b) and
506(b) of the United States Bankruptcy Code, 11 U.S.C. §502(b) and §506(b)); and

(b)  indemnifies and holds harmless the Lender for any and all costs and
expenses (including the reasonable fees and out-of-pocket expenses of counsel to
the Lender) incurred by the Lender in enforcing any rights under this Guarantee,
except to the extent such amounts arise or are incurred as a consequence of the
Lender’s own gross negligence or willful misconduct;

provided, that each Guarantor shall only be liable under this Guarantee for the
maximum amount of such liability that can be hereby incurred without rendering
this Guarantee, as it relates to such Guarantor, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount.  This Guarantee constitutes a guarantee of payment when due and
not of collection, and each Guarantor specifically agrees that it shall not be
necessary or required that the Lender exercise any right, assert any claim or
demand or enforce any remedy whatsoever against such Guarantor or any other
Person before or as a condition to the obligations of such Guarantor becoming
due hereunder.

SECTION 2.2. Reinstatement, etc.  Each Guarantor agrees that this Guarantee
shall continue to be effective or be reinstated (including on or after the
Termination Date), as the case may be, if at any time any payment (in whole or
in part) of any of the Obligations is invalidated, declared to be fraudulent or
preferential, set aside, rescinded or must otherwise be restored by the Lender,
including upon the occurrence of any Event of Default set forth in Section
9.1(h) of the Credit Agreement or otherwise, all as though such payment had not
been made.

SECTION 2.3. Guarantee Absolute, etc.  This Guarantee shall in all respects be a
continuing, absolute, unconditional and irrevocable guarantee of payment, and
shall remain in full force and effect until (unless reinstated pursuant to
Section 2.2 above) the Termination Date has occurred.  Each Guarantor guarantees
that the Obligations shall be paid strictly in accordance with the terms of each
Loan Document under which they arise, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of





2

--------------------------------------------------------------------------------

 



the Lender with respect thereto.  The liability of each Guarantor under this
Guarantee shall be absolute, unconditional and irrevocable irrespective of:

(a)  any lack of validity, legality or enforceability of any Loan Document;

(b)  the failure of the Lender (i) to assert any claim or demand or to enforce
any right or remedy against such Guarantor or any other Person (including any
other guarantor) under the provisions of any Loan Document or otherwise, or
(ii) to exercise any right or remedy against any other guarantor (including such
Guarantor and any other Guarantor) of, or collateral securing, any Obligations;

(c)  any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Obligations, or any other extension, compromise or
renewal of any Obligation, or any amendment to, rescission, waiver, or other
modification of, or any consent to or departure from, any of the terms of any
Loan Document;

(d)  any reduction, limitation, impairment or termination of any Obligations for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and each Guarantor hereby waives any
right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, irregularity,
compromise, unenforceability of, or any other event or occurrence affecting, any
Obligations or otherwise;

(e)  any addition, exchange or release of any collateral or of any Person that
is (or will become) a guarantor of the Obligations, or any surrender or
non-perfection of any collateral, or any amendment to, or waiver or release of,
or addition to, or consent to or departure from, any other guarantee held by the
Lender securing any of the Obligations; or

(f)  any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Obligor, any surety or any
guarantor (including any Guarantor).

SECTION 2.4. Setoff.  Each Guarantor hereby irrevocably authorizes the Lender,
without the requirement that any notice be given to such Guarantor (such notice
being expressly waived by such Guarantor), upon the occurrence and during the
continuance of any Event of Default, to appropriate and apply to the payment of
the Obligations owing to it (whether or not then due), and (as security for such
Obligations) each Guarantor hereby grants to the Lender a continuing security
interest in, any and all balances, credits, deposits, accounts or moneys of such
Guarantor then or thereafter maintained with or on behalf of the Lender.  The
Lender agrees to notify such Guarantor after any such set-off and application
made by the Lender; provided, that the failure to give such notice shall not
affect the validity of such setoff and application.  The rights of the Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff under applicable law or otherwise) which the Lender may have.





3

--------------------------------------------------------------------------------

 



SECTION 2.5. Waiver, etc.  Each Guarantor waives promptness, diligence, notice
of acceptance and any other notice with respect to any of the Obligations and
this Guarantee and any requirement that the Lender protect, secure, perfect or
insure any Lien, or any property subject thereto, or exhaust any right or take
any action against any Obligor or any other Person (including any Guarantor) or
entity or any collateral securing the Obligations, as the case may be.

SECTION 2.6. Postponement of Subrogation, etc.  Each Guarantor agrees that it
will not exercise any rights which it may acquire by way of rights of
subrogation under any Loan Document to which it is a party, nor shall such
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other Obligor or Guarantor, in respect of any payment made under
any Loan Document or otherwise, until following the Termination Date.  Any
amount paid to such Guarantor on account of any such subrogation rights prior to
the Termination Date shall be held in trust for the benefit of the Lender and
shall immediately be paid and turned over to the Lender in the exact form
received by such Guarantor (duly endorsed in favor of the Lender, if required),
to be credited and applied against the Obligations, whether matured or
unmatured, in accordance with Section 2.7; provided, that if such Guarantor has
made payment to the Lender of all or any part of the Obligations and the
Termination Date has occurred, then, at such Guarantor’s request, the Lender
will, at the expense of such Guarantor, execute and deliver to such Guarantor
appropriate documents (without recourse and without representation or warranty)
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Obligations resulting from such payment.  In furtherance of the
foregoing, at all times prior to the Termination Date, such Guarantor shall
refrain from taking any action or commencing any proceeding against the Borrower
or any other Obligor or Guarantor (or their successors or assigns, whether in
connection with a bankruptcy proceeding or otherwise) to recover any amounts in
respect of payments made under this Guarantee to the Lender.

SECTION 2.7. Payments; Application.  Each Guarantor agrees that all obligations
of such Guarantor hereunder shall be paid solely in U.S. Dollars to the Lender
in immediately available funds, without set-off, counterclaim or other defense
and in accordance with Sections 3.2, 3.3, 4.3 and 4.4 of the Credit Agreement,
free and clear of and without deduction for any Non-Excluded Taxes, such
Guarantor hereby agreeing to comply with and be bound by the provisions of
Sections 3.2, 3.3, 4.3 and 4.4 of the Credit Agreement in respect of all
payments and application of such payments made by it hereunder and the
provisions of which Sections are hereby incorporated into and made a part of
this Guarantee by this reference as if set forth herein; provided, that
references to the “Borrower” in such Sections shall be deemed to be references
to such Guarantor, and references to “this Agreement” in such Sections shall be
deemed to be references to this Guarantee.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

In order to induce the Lender to enter into the Credit Agreement and make the
Loans thereunder, each Guarantor represents and warrants to the Lender as set
forth below.





4

--------------------------------------------------------------------------------

 



SECTION 3.1. Credit Agreement Representations and Warranties.  The
representations and warranties contained in Article VI of the Credit Agreement,
insofar as the representations and warranties contained therein are applicable
to such Guarantor and its properties, are true and correct in all material
respects as of the Closing Date and the Delayed Draw Closing Date, if
applicable, each such representation and warranty set forth in such Article
(insofar as applicable as aforesaid) and all other terms of the Credit Agreement
to which reference is made therein, together with all related definitions and
ancillary provisions, being hereby incorporated into this Guarantee by this
reference as though specifically set forth in this Article.

SECTION 3.2. Financial Condition, etc. Each Guarantor has knowledge of the
Borrower’s and each other Guarantor’s financial condition and affairs and has
adequate means to obtain from each such Person on an ongoing basis information
relating thereto and to each such Person’s ability to pay and perform the
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guarantee is in effect.  Each Guarantor
acknowledges and agrees that the Lender shall have no obligation to investigate
the financial condition or affairs of the Borrower or any other Guarantor for
the benefit of such Guarantor nor to advise such Guarantor of any fact
respecting, or any change in, the financial condition or affairs of each such
Person that might become known to the Lender at any time, whether or not the
Lender knows or believes or has reason to know or believe that any such fact or
change is unknown to such Guarantor, or might (or does) materially increase the
risk of such Guarantor as guarantor, or might (or would) affect the willingness
of such Guarantor to continue as a guarantor of the Obligations.

SECTION 3.3. Best Interests.  It is in the best interests of each Guarantor to
execute this Guarantee inasmuch as each Guarantor will, as a result of being an
Affiliate of the Borrower, derive substantial direct and indirect benefits from
the Loans made to the Borrower by the Lender pursuant to the Credit Agreement,
and each Guarantor agrees that the Lender is relying on this representation in
agreeing to make the Loans to the Borrower.

ARTICLE IV
COVENANTS, ETC.

SECTION 4.1. Covenants.  Each Guarantor covenants and agrees that, at all times
prior to the Termination Date, it will perform, comply with and be bound by all
of the agreements, covenants and obligations contained in the Credit Agreement
(including Articles VII and VIII of the Credit Agreement) which are applicable
to such Guarantor or its properties, each such agreement, covenant and
obligation contained in the Credit Agreement and all other terms of the Credit
Agreement to which reference is made in this Article, together with all related
definitions and ancillary provisions, being hereby incorporated into this
Guarantee by this reference as though specifically set forth in this Article.

ARTICLE V
MISCELLANEOUS PROVISIONS

SECTION 5.1. Loan Document.  This Guarantee is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed,





5

--------------------------------------------------------------------------------

 



administered and applied in accordance with the terms and provisions thereof,
including Article X thereof.  Notwithstanding anything contained herein to
contrary, to the extent any provision in this Guarantee conflicts with any
provision in the Credit Agreement, the terms of the Credit Agreement shall
control.

SECTION 5.2. Binding on Successors, Transferees and Assigns; Assignment.  This
Guarantee shall remain in full force and effect until the Termination Date has
occurred, shall be binding upon each Guarantor and its successors, transferees
and assigns and shall inure to the benefit of and be enforceable by the Lender;
provided, that such Guarantor may not (unless otherwise permitted under the
terms of the Credit Agreement) assign any of its obligations hereunder without
the prior written consent of the Lender.  Without limiting the generality of the
foregoing, the Lender may assign or otherwise transfer (in whole or in part) its
Commitment, Note or Loans held by it to any other Person to the extent permitted
by the Credit Agreement, and such other Person shall thereupon become vested
with all rights and benefits in respect thereof granted to the Lender under each
Loan Document (including this Guarantee) or otherwise.

SECTION 5.3. Amendments, etc.  No amendment to or waiver of any provision of
this Guarantee, nor consent to any departure by any Guarantor from its
obligations under this Guarantee, shall in any event be effective unless the
same shall be in writing and signed by the Lender and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

SECTION 5.4. Notices.  All notices and other communications provided for
hereunder shall be given or made as set forth in Section 10.2 of the Credit
Agreement.

SECTION 5.5. Release of Guarantors.  Subject to Section 2.2 of this Guarantee,
upon (a) the Disposition of a Guarantor in accordance with the Credit Agreement
and this Guarantee or (b) the occurrence of the Termination Date, the guarantees
made herein shall automatically terminate with respect to (i) such Guarantor (in
the case of clause (a)) or (ii) all Guarantors (in the case of clause (b)).

SECTION 5.6. Additional Guarantors.  Upon the execution and delivery by any
other Person of a supplement in the form of Annex I hereto, such Person shall
become a “Guarantor” hereunder with the same force and effect as if it were
originally a party to this Guarantee and named as a “Guarantor” hereunder.  The
execution and delivery of such supplement shall not require the consent of any
other Guarantor hereunder, and the rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guarantee.

SECTION 5.7. No Waiver; Remedies.  In addition to, and not in limitation of,
Section 2.3 and Section 2.5, no failure on the part of the Lender to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.





6

--------------------------------------------------------------------------------

 



SECTION 5.8. Further Assurances.  Each Guarantor agrees, upon the written
request of the Lender, to execute and deliver to the Lender, from time to time,
any additional instruments or documents deemed to be reasonably necessary by the
Lender to cause this Guarantee to be, become or remain valid and effective in
accordance with its terms.

SECTION 5.9. Section Captions.  Section captions used in this Guarantee are for
convenience of reference only and shall not affect the construction of this
Guarantee.

SECTION 5.10. Severability.  Any provision of this Guarantee which is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Guarantee
or affecting the validity or enforceability of such provision in any other
jurisdiction.

SECTION 5.11. Governing Law, Entire Agreement, etc.  THIS GUARANTEE AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS GUARANTEE OR ANY OTHER
LOAN DOCUMENT CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK).  This Guarantee, along with the other Loan Documents, constitutes
the entire understanding among the parties hereto with respect to the subject
matter hereof and supersedes any prior agreements, written or oral, with respect
hereto.

SECTION 5.12. Forum Selection and Consent to Jurisdiction.  ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS GUARANTEE, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF THE LENDER OR ANY GUARANTOR IN CONNECTION HEREWITH SHALL BE BROUGHT
AND MAINTAINED IN THE COURTS OF THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK
IN THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE LENDER’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND.  THE LENDER BY ACCEPTANCE OF THIS GUARANTEE AND EACH GUARANTOR
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE
ADDRESS FOR NOTICES SPECIFIED IN SECTION 10.2 OF THE CREDIT AGREEMENT.  THE
LENDER BY ACCEPTANCE OF THIS GUARANTEE AND EACH GUARANTOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT





7

--------------------------------------------------------------------------------

 



ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT
THAT THE LENDER BY ACCEPTANCE OF THIS GUARANTEE OR ANY GUARANTOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE LENDER BY ACCEPTANCE OF THIS GUARANTEE AND SUCH GUARANTOR, EACH ON
ITS OWN BEHALF, HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTEE.

SECTION 5.13. Counterparts.  This Guarantee may be executed by the parties
hereto in several counterparts, each of which shall be an original and all of
which shall constitute together but one and the same agreement.  This Guarantee
shall become effective when counterparts hereof executed on behalf of each
Guarantor shall have been received by the Lender.  Delivery of an executed
counterpart of a signature page to this Guarantee by email (e.g. “pdf” or
“tiff”) or telecopy shall be effective as delivery of a manually executed
counterpart of this Guarantee. The words “execution,” “signed,” “signature,” and
words of like import in this Guarantee shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

SECTION 5.14. Waiver of Jury Trial.  THE LENDER BY ACCEPTANCE OF THIS GUARANTEE
AND EACH GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE
FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS GUARANTEE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE LENDER OR ANY GUARANTOR
IN CONNECTION HEREWITH.  EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER
PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER TO ENTER INTO THE LOAN
DOCUMENTS.

[ Signature Page Follows  ]

 



8

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each Guarantor has caused this Guarantee to be duly executed
and delivered by its Authorized Officer as of the date first above written.

 

NATERA INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Michael Brophy

 

 

Name:

 

 

Title:

 

 

 

 

 

NSTX, INC.

 

 

 

 

 

By:

/s/ Michael Brophy

 

 

Name:

 

 

Title:

 

 



[ Signature Page to Guarantee ]

--------------------------------------------------------------------------------

 



ANNEX I
to Guarantee

SUPPLEMENT TO

GUARANTEE

This SUPPLEMENT, dated as of                 ,        (this “Supplement”), is to
the Guarantee, dated as of August 8, 2017 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Guarantee”), by the
Guarantors (such term, and other terms used in this Supplement, to have the
meanings set forth in Article I of the Guarantee) from time to time party
thereto, in favor of ORBIMED ROYALTY OPPORTUNITIES II, LP, a Delaware Limited
Partnership (together with its Affiliates, successors, transferees and
assignees, the “Lender”).

W I T N E S S E T H:

WHEREAS, pursuant to a Credit Agreement, dated as of August 8, 2017 (as amended,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
by and between Natera, Inc., a Delaware corporation (the “Borrower”) and the
Lender, the Lender has extended a Commitment to make the Loans to the Borrower;

WHEREAS, pursuant to the provisions of Section 5.5 of the Guarantee, each of the
undersigned is becoming a Guarantor under the Guarantee; and

WHEREAS, each of the undersigned desires to become a “Guarantor” under the
Guarantee in order to induce the Lender to continue to extend Loans under the
Credit Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the undersigned agrees, for the benefit
of the Lender, as follows.

SECTION 1.  Party to Guarantee, etc.  In accordance with the terms of the
Guarantee, by its signature below, each of the undersigned hereby irrevocably
agrees to become a Guarantor under the Guarantee with the same force and effect
as if it were an original signatory thereto and each of the undersigned hereby
(a) agrees to be bound by and comply with all of the terms and provisions of the
Guarantee applicable to it as a Guarantor and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct as of the date hereof, unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct as of such earlier date.  In furtherance of the foregoing, each
reference to a “Guarantor” and/or “Guarantors” in the Guarantee shall be deemed
to include each of the undersigned.

SECTION 2.  Representations.  Each of the undersigned Guarantors hereby
represents and warrants that this Supplement has been duly authorized, executed
and delivered by it and





 

--------------------------------------------------------------------------------

 



that this Supplement and the Guarantee constitute its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3.  Full Force of Guarantee.  Except as expressly supplemented hereby,
the Guarantee shall remain in full force and effect in accordance with its
terms.

SECTION 4.  Severability.  Wherever possible each provision of this Supplement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Supplement shall be prohibited by
or invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Supplement or the Guarantee.

SECTION 5.  Governing Law, Entire Agreement, etc.  THIS SUPPLEMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
ANY DOCUMENT CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK).  This Supplement, along with the other Loan Documents, constitutes
the entire understanding among the parties hereto with respect to the subject
matter thereof and supersedes any prior agreements, written or oral, with
respect thereto.

SECTION 6.  Effective.  This Supplement shall become effective when a
counterpart hereof executed by the Guarantor shall have been received by the
Lender.  Delivery of an executed counterpart of a signature page to this
Agreement by email (e.g. “pdf” or “tiff”) or telecopy shall be effective as
delivery of a manually executed counterpart of this Agreement.

[ Signature Page Follows  ]

 

 



2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has caused this Supplement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

 

[NAME OF ADDITIONAL SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF ADDITIONAL SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[ Signature Page to Guarantee Supplement ]

--------------------------------------------------------------------------------